MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                      FILED
      regarded as precedent or cited before any                              Jan 31 2020, 5:55 am

      court except for the purpose of establishing                               CLERK
                                                                             Indiana Supreme Court
      the defense of res judicata, collateral                                   Court of Appeals
                                                                                  and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Thomas P. Keller                                         Curtis T. Hill, Jr.
      South Bend, Indiana                                      Attorney General of Indiana
                                                               Benjamin J. Shoptaw
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Orlando D.D. Mitchell,                                   January 31, 2020
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               19A-CR-1816
              v.                                               Appeal from the St. Joseph
                                                               Superior Court
      State of Indiana,                                        The Honorable Jane Woodward
      Appellee-Plaintiff.                                      Miller, Judge
                                                               Trial Court Cause No.
                                                               71D01-1801-F5-20



      Mathias, Judge.


[1]   The St. Joseph Superior Court revoked Orlando Mitchell’s (“Mitchell”)

      probation and ordered him to serve the entirety of his five-year sentence at


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1816 | January 31, 2020               Page 1 of 5
      Michiana Community Corrections. Mitchell appeals and argues that the trial

      court violated his due process rights when it revoked his probation and failed to

      enter a written statement of the facts supporting the revocation.


[2]   We affirm.


                                   Facts & Procedural History
[3]   On January 31, 2018, the State charged Mitchell with Level 5 felony possession

      of cocaine, Level 6 felony possession of a controlled substance, and Class B

      misdemeanor possession of marijuana. In September 2018, Mitchell pleaded

      guilty to Level 5 felony possession of cocaine, and the remaining charges were

      dismissed. He was ordered to serve five years with two years suspended. The

      executed portion of his sentence was to be served through St. Joseph County

      Community Corrections.


[4]   On January 3, 2019, staff members from St. Joseph County Community

      Corrections conducted a home visit. During a search of Mitchell’s bedroom,

      staff members found a leafy substance, digital scales with residue, spoons with

      burn marks, and a glass smoking pipe. The community correction staffers

      requested assistance from the South Bend Police Department. Police officers

      obtained a search warrant for Mitchell’s home. During the search, police

      officers found marijuana and cocaine. The officers found a handgun hidden in a

      child’s backpack in Mitchell’s bedroom. Mitchell was the only resident of the

      home who had children.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1816 | January 31, 2020   Page 2 of 5
[5]   On January 7, 2019, the State filed a petition to revoke Mitchell’s probation

      and/or placement. At the revocation hearing held on June 3, 2019, Mitchell

      argued that the basement bedroom where the contraband was discovered was

      not his bedroom but belonged to another resident of the home. The trial court

      did not find Mitchell credible and noted that Mitchell’s personal items were

      found in the basement bedroom where the contraband was discovered.

      Mitchell’s wallet, paternity documents for his child, his child’s birth certificate,

      his credit card, utility bills addressed to Mitchell, his girlfriend’s picture, and a

      child’s backpack were found in the bedroom. The court concluded Mitchell

      violated the terms and conditions of his placement in Community Corrections

      by possessing the handgun found in the child’s backpack in his bedroom. Tr. p.

      70.


[6]   Following the revocation hearing, the trial court issued a written order revoking

      Mitchell’s probation. The order did not contain a written statement of facts

      supporting the revocation, but provided that the trial court found that Mitchell

      violated the conditions of his probation or placement “[f]or the reasons stated at

      hearing.” Appellant’s App. p. 60. At the July 18, 2019 sentencing hearing, the

      trial court ordered Mitchell to serve the balance of his five-year sentence

      executed in the Michiana Community Corrections Program. Mitchell now

      appeals.


                                     Discussion and Decision
[7]   Probationers are not entitled to the full array of constitutional rights afforded

      defendants at trial, but the Due Process Clause of the Fourteenth Amendment
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1816 | January 31, 2020   Page 3 of 5
      imposes procedural and substantive limits on the revocation of the conditional

      liberty afforded by probation. Woods v. State, 892 N.E.2d 637, 640 (Ind. 2008)

      (citations omitted). Due process requires that a probationer is given: (a) written

      notice of the claimed violations of probation; (b) disclosure of the evidence

      against him; (c) an opportunity to be heard and present evidence; (d) the right to

      confront and cross-examine adverse witnesses; and (e) a neutral and detached

      hearing body. Id. Finally, due process requires “a written statement by the

      factfinder as to the evidence relied on and reasons for revoking probation.”

      Terrell v. State, 886 N.E.2d 98, 101 (Ind. Ct. App. 2008), trans. denied; see also

      Morrissey v. Brewer, 408 U.S. 471, 489 (1972).


[8]   Mitchell argues only that his due process rights were violated because the trial

      court’s written order revoking his probation did not state the facts the court

      relied on in determining that Mitchell violated the terms of his probation. But

      the written requirement “may be satisfied by placement of the transcript of the

      evidentiary hearing in the record if the transcript contains a clear statement of

      the trial court’s reasons for revoking probation.” Washington v. State, 758 N.E.2d
1014, 1018 (Ind. Ct. App. 2001) (citing Crump v. State, 740 N.E.2d 564, 568

      (Ind. Ct. App. 2000), trans. denied); see also Hubbard v. State, 683 N.E.2d 618, 621

      (Ind. Ct. App. 1997) (stating that our court has “held that placing the transcript

      of the evidentiary hearing in the record, although not the preferred way of

      fulfilling the writing requirement, is sufficient if it contains a clear statement of

      the trial court’s reasons for revoking probation”).




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1816 | January 31, 2020   Page 4 of 5
[9]    Here, at the evidentiary hearing, the trial court gave a clear statement of its

       reasons for finding that Mitchell violated the terms of his placement. The trial

       court discussed the contraband found in Mitchell’s bedroom and found that

       Mitchell’s claim that the bedroom belonged to another resident of the house

       was not credible. The trial court ultimately concluded that Mitchell violated the

       terms and conditions of his probation and placement by possessing the handgun

       hidden in the child’s backpack that was discovered in Mitchell’s bedroom. Tr.

       p. 70. Although we prefer that the trial court issue a written statement detailing

       the trial court’s reasons for revoking probation, the trial court clearly stated its

       reasons for revoking Mitchell’s probation at the hearing. Moreover, in its

       written order, the trial court found that Mitchell violated the conditions of his

       probation or placement “[f]or the reasons stated at the hearing.” Appellant’s

       App. p. 60. Under these facts and circumstances, we conclude that Mitchell has

       not established a violation of his due process rights and affirm the trial court’s

       order revoking his probation.


[10]   Affirmed.


       Kirsch, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1816 | January 31, 2020   Page 5 of 5